Filed 2/21/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA


                                  2019 ND 38


State of North Dakota,                                     Plaintiff and Appellee

      v.

Wesley Alan Cody,                                       Defendant and Appellant


                                 No. 20180229


       Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable David E. Reich, Judge.

      AFFIRMED.

      Per Curiam.

      Mindy L. Lawrence (argued) and Conor Kennelly (on brief), Assistant State’s
Attorneys, Bismarck, N.D., for plaintiff and appellee.

      Kiara C. Kraus-Parr, Grand Forks, N.D., for defendant and appellant.
                                  State v. Cody
                                  No. 20180229


       Per Curiam.
[¶1]   Wesley Alan Cody appeals from an amended criminal judgment finding him
guilty of willfully giving false information to a law enforcement officer under
N.D.C.C. § 12.1-11-03(1) and preventing arrest under N.D.C.C. § 12.1-08-02(1).
Cody argues there was insufficient evidence presented by the State on both counts.
[¶2]   We conclude there was sufficient evidence to support the guilty verdict. We
summarily affirm under N.D.R.App.P. 35.1(a)(3).
[¶3]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen




                                        1